

117 HR 3185 IH: Save Local Business Act
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3185IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Mr. Comer (for himself, Ms. Foxx, Mr. Thompson of Pennsylvania, Mr. Chabot, Mr. Duncan, Mr. Johnson of Ohio, Mr. Sessions, Ms. Tenney, Mr. Rogers of Alabama, Mr. Hice of Georgia, Mr. Wilson of South Carolina, Mr. Carter of Georgia, Ms. Herrell, Mr. Mann, Mrs. Miller-Meeks, Mr. Luetkemeyer, Mr. Biggs, Mrs. Walorski, Mr. Weber of Texas, Ms. Stefanik, Mr. Grothman, Mr. Valadao, Mr. Palmer, Mr. Good of Virginia, Mr. Cawthorn, Mr. Walberg, Mr. Guthrie, Mr. LaTurner, Mr. Moolenaar, Mr. Perry, Mr. Long, Mr. Burgess, Mr. Womack, Mr. Kelly of Mississippi, Mrs. Lesko, Mr. Norman, Mr. Mast, Mr. Bost, Mr. Gibbs, Mr. Fitzgerald, Mr. Donalds, Mr. Murphy of North Carolina, Mr. Davidson, Mr. Banks, Mr. Rose, Mrs. Rodgers of Washington, Mr. Budd, Mr. C. Scott Franklin of Florida, Ms. Letlow, Mrs. Wagner, Mr. Fulcher, Mr. Roy, Mr. Issa, Mr. Hagedorn, and Mr. Owens) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo clarify the treatment of 2 or more employers as joint employers under the National Labor Relations Act and the Fair Labor Standards Act of 1938.1.Short titleThis Act may be cited as the Save Local Business Act.2.Clarification of joint employment(a)National Labor Relations ActSection 2(2) of the National Labor Relations Act (29 U.S.C. 152(2)) is amended—(1)by striking The term employer and inserting (A) The term employer; and(2)by adding at the end the following:(B)An employer may be considered a joint employer of the employees of another employer only if each employer directly, actually, and immediately, exercises significant control over the essential terms and conditions of employment of the employees of the other employer, such as hiring such employees, discharging such employees, determining the rate of pay and benefits of such employees, supervising such employees on a day-to-day basis, assigning such employees a work schedule, position, or task, or disciplining such employees..(b)Fair Labor Standards Act of 1938Section 3(d) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(d)) is amended—(1)by striking Employer includes and inserting (1) Employer includes; and(2)by adding at the end the following:(2)An employer may be considered a joint employer of the employees of another employer for purposes of this Act only if each employer meets the criteria set forth in section 2(2)(B) of the National Labor Relations Act (29 U.S.C. 152(2)(B)) except that, for purposes of determining joint-employer status under this Act, the terms employee and employer referenced in such section shall have the meanings given such terms in this section..